


Exhibit 10


THE TAUBMAN COMPANY LLC
2008 OMNIBUS LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Participant Name:    [                    ]
Grant Date:        February 29, 2012
PSUs Granted:    [                    ]
Vesting Date:        March 1, 2017             (or, if earlier, the “Vesting
Date” defined in                              paragraph 3 of this Award
Agreement)


THIS AWARD AGREEMENT, dated as of this 29th day of February, 2012, is entered
into by and between THE TAUBMAN COMPANY LLC, a Delaware limited liability
company (the “Company”), and [        ] (the “Participant”). Capitalized terms
have the meaning defined herein or as defined in the Plan, as applicable.
1.    Incorporation of Plan. This Award is granted as of February 29, 2012,
pursuant to and subject to all of the terms and conditions of The Taubman
Company LLC 2008 Omnibus Long-Term Incentive Plan, as effective May 29, 2008,
and as may be amended from time to time (the “Plan”), the provisions of which
are incorporated in full by reference into this Award Agreement, which means
that this Award Agreement is limited by and subject to the express terms of the
Plan. A copy of the Plan is on file in the office of the Company. If there is
any conflict between the provisions of this Award Agreement and the Plan, the
Plan will control.
2.    PSU Award. The Company hereby grants the Participant an Award of [     ]
Performance Share Units (“PSUs”) subject to any adjustment upon vesting provided
below. Each PSU represents the right to receive, upon vesting and the
satisfaction of any required tax withholding obligation, one share of common
stock, par value $0.01, of Taubman Centers, Inc. (“TCO”) (“Common Stock”),
subject to adjustment as provided elsewhere in this Award Agreement. The actual
number of the PSUs in which a Participant may ultimately vest shall be
determined according to the rules specified in the Addendum to this Award
Agreement.
3.    Vesting Date. “Vesting Date” means the date that is the earlier of (a) the
calendar date determined by the Compensation Committee and that is specified
above or (b) the death or Disability of the Participant, or occurrence of a
Change in Control, provided that, in each case ((a) and (b)), the Participant is
in Service on such date.
4.    Conversion of PSUs, and Issuance of Shares. As soon as practicable after
the vesting of this Award, TCO will issue and transfer to the Company one share
of Common Stock for each PSU granted and vested under this Award as determined
according to paragraph 2 above and the Addendum to this Award Agreement. The
Company will transfer the shares of Common Stock to the Participant upon
satisfaction of any required tax withholding obligation. No fractional shares
will be issued.
5.    Forfeiture in the Event of a Termination of Service Due to Lay-off in
Connection With a

1

--------------------------------------------------------------------------------




Reduction-in-Force or Due to Retirement. The provisions of Section 10.6 of the
Plan providing for the full vesting of any unvested portion of the Award in the
event the Participant's Service terminates due to lay-off in connection with a
reduction in force or due to the Participant's Retirement do not apply to the
Award granted under this Award Agreement. Instead, in the event the
Participant's Service terminates due to a lay-off in connection with a reduction
in force or due to the Participant's Retirement prior to the Participant's
vesting in the Award, the entire Award will automatically and immediately
terminate and be forfeited by the Participant.
6.    Tax Withholding Obligation. The Company will determine, in its discretion,
which of the following two methods will be used to satisfy the statutory minimum
tax withholding obligations in connection with the Payment of this
Award:  (a) withholding from payment to the Participant sufficient cash and/or
shares of Common Stock issuable under the Award having a fair market value
sufficient to satisfy the withholding obligation; or (b) payment by the
Participant to the Company the withholding amount by wire transfer, certified
check, or other means acceptable to the Company, or by additional payroll
withholding in the event the Participant fails to pay the withholding amount. To
the extent that the value of any whole shares of Common Stock withheld exceeds
applicable tax withholding obligations, the Company agrees to pay the excess in
cash to the Participant through payroll or by check as soon as practicable.
7.    Rights of Participant. This Award does not entitle the Participant to any
ownership interest in any actual shares of Common Stock unless and until such
shares are issued to the Participant pursuant to the terms of the Plan. Since no
property is transferred until the shares are issued, the Participant
acknowledges and agrees that the Participant cannot and will not attempt to make
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to include the fair market value of the PSUs in the Participant's gross
income for the taxable year of the grant of the Award.
8.    Beneficiary/Beneficiaries. Each Participant may, at any time, subject to
the provisions of Section 10.2 of the Plan, designate a Beneficiary or
Beneficiaries to whom payment under this Plan will be made in the event of such
Participant's death. Beneficiary Designation forms are available from Human
Resources.
9.    Registration. TCO currently has an effective registration statement on
file with the Securities and Exchange Commission with respect to the shares of
Common Stock subject to this Award. TCO intends to maintain this registration
but has no obligation to do so. If the registration ceases to be effective, the
Participant will not be able to transfer or sell shares issued pursuant to this
Award unless exemptions from registration under applicable securities laws are
available. Such exemptions from registration are very limited and might be
unavailable. The Participant agrees that any resale by him or her of the shares
of Common Stock issued pursuant to this Award will comply in all respects with
the requirements of all applicable securities laws, rules, and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and the respective
rules and regulations promulgated thereunder) and any other law, rule, or
regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time. TCO will not be obligated to either issue the shares
or permit the resale of any shares if such issuance or resale would violate any
such requirements.
10.    Acknowledgment of Participant. The Participant accepts and agrees to the
terms of the Award as described in this Award Agreement and in the Plan,
acknowledges receipt of a copy of this Award Agreement, the Plan, and any
applicable summary of the Plan, and acknowledges that he or she has read all
these documents carefully and understands their contents.
11.    General Provisions.

2

--------------------------------------------------------------------------------




a.    Participant is Unsecured General Creditor. The Participant and the
Participant's Beneficiaries, heirs, successors, and assigns shall have no legal
or equitable rights, interest, or claims in any specific property or assets of
the Company, TRG, TCO, nor of any entity for which the Company or any affiliate
of the Company provides services. Assets of the Company or such other entities
shall not be held under any trust for the benefit of the Participant or the
Participant's Beneficiaries, heirs, successors, or assigns, or held in any way
as collateral security for the fulfilling of the obligations of the Company
under this Award Agreement and the Plan. Any and all of the Company's and such
other entities' assets shall be, and remain, the general unrestricted assets of
the Company or such other entities. The Company's sole obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
the Participant in the future, subject to the conditions and provisions of this
Award Agreement and the Plan.


b.    Nonassignability. The Participant's rights and interests under the Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution, and, during the Participant's lifetime, only the Participant
personally, or, in the event of the Participant's legal incapacity or
incompetence, the Participant's guardian or other legal representative, may
exercise the Participant's rights under the Plan and this Award Agreement. A
Participant's Beneficiary may exercise the Participant's rights to the extent
they are exercisable under the Plan following the death of the Participant. No
part of the amounts payable under the Plan shall, prior to actual Payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by the Participant or any other Person, or
be transferable by operation of law in the event of the Participant's or any
other Person's bankruptcy or insolvency.


c.    No Right to Continued Employment. The adoption and maintenance of the Plan
and the grant of the Award to the Participant under this Award Agreement shall
not be deemed to constitute a contract of employment between the Company, an
affiliate of the Company, or of TRG or TCO, and the Participant or to be a
condition of the employment of the Participant. The Plan and the Award granted
this Award Agreement shall not confer on the Participant any right with respect
to continued employment by the Company or an affiliate of the Company, nor shall
they interfere in any way with the right of the Company or an affiliate of the
Company to terminate the employment of the Participant at any time, and for any
reason, with or without Cause, it being acknowledged, unless expressly provided
otherwise in writing, that the employment of the Participant is “at will.”


12.    Definitions. As used in this Award Agreement, the following definitions
shall apply:
a.    “Beneficiary” means:  (i) an individual, trust, estate, or family trust
who or that, by will or by operation of the laws of descent and distribution,
succeeds to the rights and obligations of the Participant under the Plan on the
Participant's death; or (ii) an individual who, as a result of designation by
the Participant in a Beneficiary Designation, or as otherwise provided in the
Beneficiary Designation rules set forth below, succeeds to the rights and
obligations of the Participant under the Plan on such Participant's death.
b.    “Beneficiary Designation” means a writing executed by the Participant
pursuant to the following rules:
i.     The Participant may, at any time, designate any Person or Persons as the
Participant's Beneficiary or Beneficiaries (both principal as well as
contingent) to whom Payment under this Award Agreement will be made in the event
of such Participant's death prior to Payment due the Participant under this
Award Agreement. Such designation may be changed at any time prior to the
Participant's death, without

3

--------------------------------------------------------------------------------




consent of any previously designated beneficiary. Any designation must be made
in writing. A Beneficiary Designation shall be effective only if properly
completed and only on receipt by the Company. Any properly completed Beneficiary
Designation received by the Company prior to the Participant's death shall
automatically revoke any prior Beneficiary Designation. In the event of divorce,
the person from whom such divorce has been obtained shall be deemed to have
predeceased the Participant in determining who shall be entitled to receive
Payment pursuant to the Participant's Beneficiary Designation, unless the
Participant completes and submits after the divorce a Beneficiary Designation
which designates the former spouse as the Participant's Beneficiary for purposes
of this Award Agreement.
ii.    If the Participant fails to designate a Beneficiary as provided above, or
if all designated Beneficiaries predecease (or are deemed to predecease) the
Participant or die prior to Payment of the amounts due to the Participant under
this Award Agreement, then such Participant's designated Beneficiary shall be
deemed to be the Person or Persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:
A.
The Participant's surviving spouse.

B.
The Participant's children, except that if any of such Participant's children
predecease the Participant but leave issue surviving, then such issue shall
take, by right of representation, the share their parent would have taken if
living. The term “children” shall include natural or adopted children but shall
not include a child (or children) whom the Participant has placed for adoption
or foster care.

C.
The Participant's estate.

c.    “Partnership Agreement” means The Second Amendment and Restatement of
Agreement of Limited Partnership of The Taubman Realty Group Limited
Partnership, as the same has been and may subsequently be amended and/or
supplemented.
d.    “Payment” means the transfer of shares of Common Stock equal to the number
of PSUs that vest under this Award Agreement as of the Vesting Date, net of any
taxes as provided in paragraph 6 of this Award Agreement and Section 18.3 of the
Plan.
e.    “Person” means an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association, or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane, or incompetent person, a
quasi‑governmental entity, a government or any agency, authority, political
subdivision, or other instrumentality thereof, or any other entity.
    







4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Award Agreement is duly authorized as of the day and
year first above written.
PARTICIPANT SIGNATURE TAUBMAN COMPANY LLC, a Delaware limited liability company


            By: ______________________                     


Date: ____________________            Its: ______________________
                    
        
Date: _____________________


TAUBMAN CENTERS, INC., a Michigan corporation, CONSENTS TO THE AWARD:


By: _________________________    
        
Its: _______________________     


Date: ________________________    


PLEASE RETURN ONE SIGNED AGREEMENT TO [            ] BY [            ] AND KEEP
ONE FOR YOUR RECORDS.






































































        

5

--------------------------------------------------------------------------------




ADDENDUM TO
PERFORMANCE SHARE UNIT AWARD AGREEMENT








This Addendum relates to the Award Agreement dated February 29, 2012, and made
to [        ] (the “Participant”), and pursuant to which [        ] PSUs were
awarded to the Participant. This Addendum provides the rules for the
determination of actual number of PSUs in which the Participant may vest.


A.    The “Performance Period” is defined as the time period beginning on the
Grant Date as specified in the Award Agreement and continuing through the
Vesting Date determined by the Compensation Committee and specified in the Award
Agreement as March 1, 2017 (the “Specified Vesting Date”).


B.    The “Peer Group” used in the determinations of Total Shareholder Return
required by paragraph C below shall be the individual companies that comprise
the FTSE NAREIT All REIT Index (Property Sector: Retail) (“the Index”) as
constituted on the Grant Date that is specified in the Award Agreement. No
additions or deletions will be made to the Peer Group during the Performance
Period, i.e, companies that are eliminated from the Index by the governing body
of the Index during the Performance Period will remain as members of the Peer
Group, and companies that are added to the Index by the governing body of the
Index during the Performance Period will not become members of the Peer Group.
For purposes of calculating Total Shareholder Return as required by paragraph C
below, the ending stock price for a company removed from the Index will be its
(1) last available closing price prior to its removal or (2) other relevant
value that can be ascribed to the stock as a result of an event of merger,
acquisition, bankruptcy, privatization, stock split, or other corporate
transaction. The Compensation Committee to the extent it deems necessary and/or
appropriate, it its sole discretion, shall determine the treatment of companies
removed from the Index and/or manage any extenuating circumstances that may
develop during the Performance Period in relation to the composition of the Peer
Group and/or the required computations of Total Shareholder Return.


C.    Subject to the special rules for certain Vesting Date triggers in
paragraphs D and E below, the actual number of PSUs in which the Participant
shall vest shall be determined as follows:


Step One: The Company's Total Shareholder Return versus each member of the Peer
Group's Total Shareholder Return shall be determined, with each Total
Shareholder Return calculated for the period beginning on (and including) the
Grant Date and ending on (and including) the Vesting Date (or, if no return data
are available for the Vesting Date, the return data for the first date prior to
the Vesting Date for which such data exist). The definition of Total Shareholder
Return is contained in paragraph F below. For purpose of this computation, the
Company's Total Shareholder Return will be that of TCO.


Step Two: The Company's relative Total Shareholder Return performance versus
that of each member of the Peer Group computed in Step One shall be determined
in a percentile ranking.


Step Three: A multiplier (the “PSU Multiplier”) shall be applied to the
Participant's PSU award based on the Company's relative performance determined
under Step Two and the following table:


Company Performance vs. Peer Group
Resulting PSU Multiplier
less than the 25th percentile
zero times
25th percentile (the “Target”)
1 times
50th percentile
2 times
65th percentile
3 times
85th percentile or greater
4 times




6

--------------------------------------------------------------------------------




With respect to levels of Company performance that fall between the percentiles
specified above, the resulting PSU Multiplier will be interpolated on a linear
basis.


Step Four: The product that results when the PSU Multiplier is applied to the
Participant's PSU Award will be rounded up to the next whole number. For
example, if the product is 10,500.45 PSUs, the product will be rounded up to
10,501 PSUs.


D.    If a Change in Control occurs prior to the Specified Vesting Date (or any
other Vesting Date trigger, e.g., death or Disability), the actual number of
PSUs in which the Participant shall vest shall be determined in the same manner
as paragraph B above, but the determination will be made as of the date of the
Change in Control, which date shall be the Vesting Date.


E.    If the Participant's Vesting Date is his death or Disability, the actual
number of PSUs in which the Participant shall vest shall be determined in the
same manner as paragraph B above, but the determination will be made as of the
date of the Participant's death or Disability (as applicable), which date shall
be the Vesting Date, except as follows. Notwithstanding the preceding sentence,
if the date of death or Disability occurs less than one year from the Grant
Date, the PSU Multiplier to be used in the calculation under paragraph C above
will be that of 25th Percentile performance (1 times).


F.    The Company's “Total Shareholder Return” for any period shall be
determined using the same methodology as used for determining each member of the
Peer Group's Total Shareholder Return. Total Shareholder Return is defined as
the sum of: (1) a company's average stock price at the end of the Performance
Period (determined using the company's closing stock price on each trading day
within the 30 calendar days preceding the end of the Performance Period, and
which 30 calendar day period shall include the day on which the Performance
Period ends) minus the company's average stock price at the beginning of the
Performance Period (determined using the company's closing stock price on each
trading day within the 30 calendar days preceding the beginning of the
Performance Period, and which 30 calendar day period shall include the Grant
Date), and (2) the value of the cumulative amount of dividends paid during the
Performance Period, assuming same day reinvestment into stock, divided by its
stock price at the beginning of the Performance Period. An example of this
calculation is below.


Example: TSR = (Priceend − Pricebegin + Dividends) / Pricebegin 










10442253.3





7